ORDER
PER CURIAM.
Donald Ellis appeals from a trial court’s judgment of dissolution awarding modifiable monthly maintenance to his ex-wife, Mary Ellis. Mr. Ellis argues that the trial court’s findings regarding maintenance are insufficient under section 452.335 RSMo 2000. Mrs. Ellis did not file a Respondent’s brief.
We have reviewed Mr. Ellis’ brief and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision.
We affirm the trial court’s judgment pursuant to Rule 84.16(b).